Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 recites the abbreviation “VoIP” which should be defined within the claim. The same remarks apply to claims 12 and 15.
Claim 17 recites the abbreviation “AM” which should be defined within the claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “radio unit configured to receive and transmit”, and “calculation unit configured to evaluate,” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “receive, “transmit”, and “evaluate,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1-2 and ([0057-0064]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the limitation "the received VoIP communication signals and the received analogue communication signals" in lines 8 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. It is not clear to one of ordinary skill in the art how the evaluation and forwarding of received signals based on a criterion is accomplished. Furthermore, it is unclear from the claim languages how the signals are received and to what entity the selected signal is transmitted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamkovoy et al. (US 20180054508).

Regarding claim 1, Yamkovoy discloses an airborne communication apparatus for or within an aircraft (headsets are used by pilots in commercial and general aviation to communicate over aircraft intercom and radio systems; [0002]), the airborne communication apparatus comprising:
at least one aircraft radio unit which is configured to receive and transmit as well voice over IP communication signals and analogue communication signals (aircraft intercom system 205 can provide an analog sidetone when a user is communicating through the system 205. Also, when the user is communicating over the wireless channel 210, the corresponding digital communication module (e.g., a Bluetooth® module) may provide a digital sidetone. If both analog and digital sidetones are received at a headset 100, they may interfere with one another to degrade the quality of the feedback; [0022].
While Bluetooth® is used as an example of the protocol used for the P2P connections, other communication protocols may also be used. Some examples include Bluetooth® Low Energy (BLE), Near Field Communications (NFC), IEEE 802.11, or other local area network (LAN) or personal area network (PAN) protocols; [0027]), 
the aircraft radio unit further comprising:
an audio interface which is connectable to an audio unit for an aircraft crew member (Fig. 3) and 
a calculation unit which is configured to evaluate the received VoIP communication signals and the received analogue communication signals and to decide based on at least a first criterion whether the received VoIP communication signals or the received analogue communication signals is forwarded via the audio interface to the audio unit (The headset 100 also includes a controller that can be configured to coordinate the functions of the digital communication module, for example, in accordance with detected states of the analog audio circuitry. For example, if the controller detects the presence of a sidetone in a signal received from the analog audio circuitry 305, the controller can be configured to, for example, disable the digital communication module or disable the digital communication module from playing back a digital sidetone signal through the acoustic transducers 325; [0024]).

Regarding claim 2, Yamkovoy discloses wherein the audio unit comprises a microphone for recording an audio signal (microphone 115; Fig. 3);
wherein the aircraft radio unit further comprising a transmitter which is connected to the microphone and which is configured to convert the recorded audio signal into as well a VoIP communication signal and an analogue communication signal (Fig.3, microphone 115 (e.g., a boom microphone) is connected to both the analog audio circuitry 305 and the digital communication module 315. In such cases, the microphone 115 can be used for communications over the digital communication module 315 when the connection between the microphone 115 and the aircraft intercom system 205 is squelched out or when the headset 100 is disconnected from the intercom system 205. For example, upon detection of a squelch, the controller 310 can be configured to route signals from the microphone 115 to the digital communication module 315; [0025]),
wherein the calculation unit is configured to decide based on a second criterion whether the recorded audio signal is to be transmitted via the transmitter to the ground in the form of the converted VoIP communication signal or the converted analogue communication signal (controller 310 can be configured to adjust, disable, enable, or otherwise control the digital communication module in accordance with a state of the headset 100, as detected based on processing a signal received from the aircraft intercom system 205; [0029].
 if one of the users communicating over a P2P mode receives a phone call, the corresponding headset can be configured to suspend the P2P communication link temporarily to allow the user to have a private phone call. In such cases, another module (e.g., a Bluetooth® module communicating with a phone) of the headset may be activated upon suspension of the P2P link. In some implementations, the P2P mode may automatically be resumed or reinstated upon termination of the phone call; [0044]).

Regarding claim 3, Yamkovoy discloses wherein the analogue communication signals are analogue modulated signals (analog modulation technique such as amplitude modulation (AM) can be used for the communications; [0018]).

Regarding claim 4, Yamkovoy discloses wherein the audio unit is the audio unit of a cockpit crew member, in particular the pilot's or co-pilot's audio unit (Crew members within a cockpit may communicate with one another over such a wireless channel without using the aircraft intercom system 205; [0020]).

Regarding claim 5, Yamkovoy discloses wherein at least one of the first criterion and second criterion is a predefined quality parameter (if a sidetone is detected in the signal coming from the aircraft intercom system 205, the controller 310 can be configured to generate a control signal that instructs the digital communication module to not generate a digital sidetone signal, for example to reduce the chances of audio quality being degraded due to the interference of the different sidetones; [0028]).

Regarding claim 6, Yamkovoy discloses wherein at least one of the first criterion and second criterion is a predefined preference of the aircraft radio unit (a pilot may prefer to speak with the other pilot privately without transmitting the conversation over the aircraft intercom system 205. In some implementations, an aviation headset such as the headset 100 can also include a digital communication module such as a Bluetooth® module, which may be used for communicating with a corresponding module in another headset, for example, over a peer to peer (P2P) wireless channel 210 established between two headsets. Crew members within a cockpit may communicate with one another over such a wireless channel without using the aircraft intercom system 205. For example, a connection between the microphone 115 of a headset 100 and the aircraft intercom system 205 can be disabled to circumvent communicating through the aircraft intercom system. This can be referred to as squelching the microphone 115; [0020]).

Regarding claim 7, Yamkovoy discloses wherein at least one of the first criterion and second criterion is a predefined setting of the aircraft radio unit (controller that can be configured to coordinate the functions of the digital communication module, for example, in accordance with detected states of the analog audio circuitry. For example, if the controller detects the presence of a sidetone in a signal received from the analog audio circuitry 305, the controller can be configured to, for example, disable the digital communication module or disable the digital communication module from playing back a digital sidetone signal through the acoustic transducers 325; [0024]).

Regarding claim 8, Yamkovoy discloses wherein the aircraft radio unit is configured to simultaneously receive the VoIP communication signals and analogue communication signals (aircraft intercom system 205 can provide an analog sidetone when a user is communicating through the system 205. Also, when the user is communicating over the wireless channel 210, the corresponding digital communication module (e.g., a Bluetooth® module) may provide a digital sidetone. If both analog and digital sidetones are received at a headset 100, they may interfere with one another to degrade the quality of the feedback; [0022].
While Bluetooth® is used as an example of the protocol used for the P2P connections, other communication protocols may also be used. Some examples include Bluetooth® Low Energy (BLE), Near Field Communications (NFC), IEEE 802.11, or other local area network (LAN) or personal area network (PAN) protocols; [0027]).

Regarding claim 9, Yamkovoy discloses wherein the aircraft radio unit is configured to simultaneously transmit the VoIP communication signals and analogue communication signals (when the user is communicating over the wireless channel 210, the corresponding digital communication module (e.g., a Bluetooth® module) may provide a digital sidetone. f a pilot has not squelched out the connection between the microphone 115 and the aircraft intercom system 205, the pilot's voice comes back as a sidetone through the system 205, and is played back through an acoustic transducer of the headset 100. One or more processing devices on the headset 100 can be configured to compare such an incoming signal to signals representing the pilot's voice, as picked up by the microphone 115; [0022-0023]).

Regarding claim 10, Yamkovoy discloses wherein the VoIP communication signals and analogue communication signals contain at least partially the same information (Each of the headsets 100 are connected to the aircraft intercom system 205 used, for example, to communicate with the ATC. Because the headsets cover or are inserted into their ears, the pilots may need to communicate with one another through their corresponding headsets 100. When the pilots are speaking through the aircraft intercom system 205, each pilot can hear the other over the system 205. However, in some cases, a pilot may prefer to speak with the other pilot privately without transmitting the conversation over the aircraft intercom system 205. In some implementations, an aviation headset such as the headset 100 can also include a digital communication module such as a Bluetooth® module, which may be used for communicating with a corresponding module in another headset, for example, over a peer to peer (P2P) wireless channel 210 established between two headsets. Crew members within a cockpit may communicate with one another over such a wireless channel without using the aircraft intercom system 205; [0020]).

Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 2. 

Regarding claim 14, Yamkovoy discloses wherein the ground station is an air traffic controller (headsets can be connected to aircraft communication systems, for example to communicate with air-traffic control (ATC) or with other pilots; [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy et al. (US 20180054508) in view of Malaga et al. (US 20090298451).

Regarding claim 11, Yamkovoy does not expressly disclose wherein the aircraft radio unit is a software defined radio.
In an analogous art, Malaga discloses wherein the aircraft radio unit is a software defined radio (The integration of the avionics communication router function, which is a software function, into the radio communication unit eliminates two boxes from the architecture, and simplifies the aircraft wiring. Likewise, the integration of the audio management function, which is also a software function, into the radio communication unit eliminates two additional boxes from the architecture, and simplifies the aircraft wiring even more; [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Malaga into the system of Yamkovoy in order to reduce the overall cost, weight, and volume of the communication system (Malaga; [0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy et al. (US 20180054508) in view of Agarwal et al. (US 20180174588).

Regarding claim 13, Yamkovoy discloses wherein the communication device comprises a transmit radio unit and an IP link (aircraft intercom system 205 can provide an analog sidetone when a user is communicating through the system 205. Also, when the user is communicating over the wireless channel 210, the corresponding digital communication module (e.g., a Bluetooth® module) may provide a digital sidetone. If both analog and digital sidetones are received at a headset 100, they may interfere with one another to degrade the quality of the feedback; [0022].
While Bluetooth® is used as an example of the protocol used for the P2P connections, other communication protocols may also be used. Some examples include Bluetooth® Low Energy (BLE), Near Field Communications (NFC), IEEE 802.11, or other local area network (LAN) or personal area network (PAN) protocols; [0027]). 
Yamkovoy does not expressly disclose wherein the transmit radio unit is configured to transmit the VoIP communication signals and analogue communication signals to the aircraft via the IP link.
In an analogous art, Agarwal discloses wherein the transmit radio unit is configured to transmit the VoIP communication signals and analogue communication signals to the aircraft via the IP link (at least one aircraft onboard radio 206 is suitably configured to receive radio frequency communications from a ground station, an airport, and other aircraft. Such radio frequency communications are received in audio format, and are interpreted by the automatic speech recognition device 208. In exemplary embodiments of the present disclosure, the at least one aircraft onboard radio 206 is a conventional aircraft radio, which uses Very High Frequency (VHF), High Frequency (HF), satellite communications (SATCOM), and/or Voice Over Internet Protocol (VOIP) technology. In exemplary embodiments, the aircraft onboard radio 206 uses VHF radio technology; [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Agarwal into the system of Yamkovoy in order to provide increased accuracy for recognized radio communications onboard an aircraft (Agarwal; [0003]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy et al. (US 20180054508) in view of Lin (US 20080187153).

Regarding claim 15, Yamkovoy discloses in an airborne communication system comprising at least one aircraft and a ground station coupled to the at least one aircraft via a communication link, a method of providing secure communication to and from the aircraft (Aviation headsets are used by pilots in both general aviation and commercial aviation. Such headsets can be connected to aircraft communication systems, for example to communicate with air-traffic control (ATC) or with other pilots; [0018]), the method comprising the steps of:
generating and transmitting, by a ground station, as well a VoIP communication signal and an analogue communication signals (controller 310 can be configured to adjust, disable, enable, or otherwise control the digital communication module in accordance with a state of the headset 100, as detected based on processing a signal received from the aircraft intercom system 205; [0029].
 if one of the users communicating over a P2P mode receives a phone call, the corresponding headset can be configured to suspend the P2P communication link temporarily to allow the user to have a private phone call. In such cases, another module (e.g., a Bluetooth® module communicating with a phone) of the headset may be activated upon suspension of the P2P link. In some implementations, the P2P mode may automatically be resumed or reinstated upon termination of the phone call; [0044]);
receiving, by the aircraft, the transmitted VoIP communication signal and analogue communication signal (aircraft intercom system 205 can provide an analog sidetone when a user is communicating through the system 205. Also, when the user is communicating over the wireless channel 210, the corresponding digital communication module (e.g., a Bluetooth® module) may provide a digital sidetone. If both analog and digital sidetones are received at a headset 100, they may interfere with one another to degrade the quality of the feedback; [0022].
While Bluetooth® is used as an example of the protocol used for the P2P connections, other communication protocols may also be used. Some examples include Bluetooth® Low Energy (BLE), Near Field Communications (NFC), IEEE 802.11, or other local area network (LAN) or personal area network (PAN) protocols; [0027]);
evaluating the received VoIP communication signal and the received analogue communication signal in view of a first criterion and selecting the received signal that fits best the first criterion (The headset 100 also includes a controller that can be configured to coordinate the functions of the digital communication module, for example, in accordance with detected states of the analog audio circuitry. For example, if the controller detects the presence of a sidetone in a signal received from the analog audio circuitry 305, the controller can be configured to, for example, disable the digital communication module or disable the digital communication module from playing back a digital sidetone signal through the acoustic transducers 325; [0024]); and
forwarding only the selected signal to an audio unit of an aircraft crew member (allow for enabling and/or disabling one or more functions of a digital communication module in accordance with a detected state of the headset. when a pilot and a co-pilot are connected to the aircraft intercom system 205, and communicating over the system, a headset 100 can be detected to be in a state where a P2P connection via the digital communication is not needed (and may even be undesirable). However, if the headset 100 is detected to be in a state in which the headset is not communicating over the aircraft intercom system 205, a P2P connection (e.g., a wireless channel 210) may be established to maintain a link between two headsets; [0021]).
Yamkovoy does not expressly disclose generating and transmitting VoIP communication signal and analogue communication signals based on the same audio signal.
In an analogous art, Lin discloses generating and transmitting VoIP communication signal and analogue communication signals based on the same audio signal (restore a corrupted digital TV/video audio clip using an uncorrupted analogue TV/video audio clip. 4. The invention may be used to restore corrupted audio files of different compression formats. Often, applications such as assisting Internet streaming audio, VOIP, (real audio, audio portion of streaming Internet video) contains files of the same content, but in different formats. The clips in different formats can then be used to restore one another. 5. The invention may be used to restore a wireless audio clip with an Internet audio clip and vice versa. For example, an uncorrupted Internet clip of DAB broadcast can be used to restore a corrupted wireless broadcast. Also, FM broadcast can be used to restore DAB broadcast over the Internet. 6. The invention may be used to create an intelligent wireless transmission system by using a compressed version of the same audio content as a backup channel, for example if two copies of the same audio are transmitted with different quality the channel with the lower bandwidth (for example 8 bit 8 KHz) can be used to restore the channel with the high bandwidth (for example 16 bit 44 KHz) and vice versa. 7. The invention may be used to restore indoor mobile phone reception using one or more different wireless audio transmission standard(s) as backup channels. For example, a voice or music clip that is transmitted over an inferior or localised wireless standard such as FM, AM, GPRS, bluetooth, etc., in an indoor environment, can be used to restore corrupted general long distance digital cellular wireless transmission standards, such as GSM, TDMA, CDMA, and vice versa; [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lin into the system of Yamkovoy in order to improve digital audio reception with the aid of corresponding analogue signals, that is where the same signal is transmitted over both a digital channel and an analogue channel (Lin; [0001]).

Regarding claim 16, the combination of Yamkovoy and Lin, particularly Yamkovoy discloses providing a VoIP communication signal and an analogue communication signal by converting a recorded audio signal of a crew member (Fig.3, microphone 115 (e.g., a boom microphone) is connected to both the analog audio circuitry 305 and the digital communication module 315. In such cases, the microphone 115 can be used for communications over the digital communication module 315 when the connection between the microphone 115 and the aircraft intercom system 205 is squelched out or when the headset 100 is disconnected from the intercom system 205. For example, upon detection of a squelch, the controller 310 can be configured to route signals from the microphone 115 to the digital communication module 315; [0025]);
evaluating the provided VoIP communication signal and the provided analogue communication signal in view of at least a second criterion and selecting the provided signal that fits best the second criterion; and transmitting, via a transmitter of the aircraft, the selected signal to the ground station (controller 310 can be configured to adjust, disable, enable, or otherwise control the digital communication module in accordance with a state of the headset 100, as detected based on processing a signal received from the aircraft intercom system 205; [0029].
 if one of the users communicating over a P2P mode receives a phone call, the corresponding headset can be configured to suspend the P2P communication link temporarily to allow the user to have a private phone call. In such cases, another module (e.g., a Bluetooth® module communicating with a phone) of the headset may be activated upon suspension of the P2P link. In some implementations, the P2P mode may automatically be resumed or reinstated upon termination of the phone call; [0044]).


Regarding claim 17, the combination of Yamkovoy and Lin, particularly Yamkovoy discloses transmitting, by the aircraft, only the converted VoIP communication signal to the ground station (controller 310 can be configured to adjust, disable, enable, or otherwise control the digital communication module in accordance with a state of the headset 100, as detected based on processing a signal received from the aircraft intercom system 205; [0029].
 if one of the users communicating over a P2P mode receives a phone call, the corresponding headset can be configured to suspend the P2P communication link temporarily to allow the user to have a private phone call. In such cases, another module (e.g., a Bluetooth® module communicating with a phone) of the headset may be activated upon suspension of the P2P link. In some implementations, the P2P mode may automatically be resumed or reinstated upon termination of the phone call; [0044]);
receiving, by the ground station, the transmitted VoIP communication signal (headsets can be connected to aircraft communication systems, for example to communicate with air-traffic control (ATC) or with other pilots; [0018]);
forwarding, by the ground station, the converted AM communication signal to other aircrafts (headsets can be connected to aircraft communication systems, for example to communicate with air-traffic control (ATC) or with other pilots. The headsets can also be used as a public addressing system, for example, for the pilots to speak with passengers on board the aircraft. The aircraft communication systems typically include an analog communication system such as an intercom. In some cases, such an intercom system can be configured to communicate over the very-high-frequency (VHF) bands (e.g., 18 MHz to 136.975 MHz) wherein each channel is separated from the adjacent ones by a band of pre-specified width (e.g., 8.33 kHz in Europe, 25 kHz elsewhere). An analog modulation technique such as amplitude modulation (AM) can be used for the communications, and the conversations may be performed in simplex mode. In some cases, for example, for trans-oceanic flights, other frequency bands such as high-frequency (HF) bands can be used for satellite communications; [0018]).
Lin discloses wherein in case the aircraft or the transmitter of the aircraft is unable to provide or transmit an AM signal, the method further comprising: 
providing a VoIP communication signal by converting a recorded audio signal of a crew member (receiving an analogue broadcast signal broadcast simultaneously with the DAB signal and containing the same broadcast programme, demodulating the analogue broadcast signal to produce an analogue audio signal therefrom, converting the analogue audio signal to a digitised analogue audio signal; [0018]); and
converting, by the ground station, the received VoIP communication signal into an AM communication signal (restore a wireless audio clip with an Internet audio clip and vice versa. For example, an uncorrupted Internet clip of DAB broadcast can be used to restore a corrupted wireless broadcast. Also, FM broadcast can be used to restore DAB broadcast over the Internet. 6. The invention may be used to create an intelligent wireless transmission system by using a compressed version of the same audio content as a backup channel, for example if two copies of the same audio are transmitted with different quality the channel with the lower bandwidth (for example 8 bit 8 KHz) can be used to restore the channel with the high bandwidth (for example 16 bit 44 KHz) and vice versa. 7. The invention may be used to restore indoor mobile phone reception using one or more different wireless audio transmission standard(s) as backup channels. For example, a voice or music clip that is transmitted over an inferior or localised wireless standard such as FM, AM, GPRS, bluetooth, etc., in an indoor environment, can be used to restore corrupted general long distance digital cellular wireless transmission standards, such as GSM, TDMA, CDMA, and vice versa; [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lin into the system of Yamkovoy in order to improve digital audio reception with the aid of corresponding analogue signals, that is where the same signal is transmitted over both a digital channel and an analogue channel (Lin; [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zafar et al. (US 20040266344), “Integrated AM/FM Mast With Single SDARS Antenna.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413